DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving, from a first device, a request to export an electronic shopping cart associated with a merchant website displayed on the first device; encoding the electronic shopping cart into a code; causing the first device to present the code; in response to receiving the code from a second device, re-generating the electronic shopping cart based on the code; and presenting the re-generated electronic shopping cart on the second device, classified in G06Q 30/0643.
II. Claims 9-14, drawn to a method comprising: determining an interaction between a first device and a merchant website displayed on the first device, wherein the interaction is associated with an electronic shopping cart of the merchant web site; selecting, from a plurality of encoding techniques, an encoding technique for encoding the electronic shopping cart based at least in part on the electronic shopping cart; encoding the electronic shopping cart into a code using the selected encoding technique; causing the first device to present the code; and in response to receiving the code from a second device, presenting the electronic shopping cart on the second device, classified in G06F 3/0481
III. Claims 15-20, drawn to a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: detecting that an electronic shopping cart has been generated based on interaction of a user with a merchant website using a first device; in response to the detecting, presenting, on the merchant website displayed on the first device, a selectable element for initiating a migration of the electronic shopping cart; in response to receiving a selection of the selectable element, retrieving cart data associated with the electronic shopping cart; encoding the electronic shopping cart into a code; causing the first device to , classified in G06F 4/04842.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus and by hand, such one that determines an interaction between a first device and a merchant website and selects an encoding technique, while the apparatus receives a request to export an electronic shopping cart.

Inventions I and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product as claimed can be made by another and materially different apparatus such as one that detects that an electronic shopping cart has been generated based on interaction of a user with a merchant website while the apparatus receives a request to export an electronic shopping cart.

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as determines an interaction between a first device and a merchant website, while the product detects that an electronic shopping cart has been generated.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1) the separate classification thereof shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search, 2) the different preamble thereof shows that applicant recognizes each invention as belonging in separate fields, and 3) a different field of search is required as it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625